DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities: the acronym “NIR” is not defined at its first occurrence in the claims.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the acronym “BCG” is not defined at its first occurrence in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Regarding claim 2, the specification provides insufficient written description to support the genus of derivatives of HPPH or PHOTOBAC encompassed by the claim, since there is no description of the structural relationship of these derivatives provided in the specification, and applicant has not provided a description as to how the base molecule of HPPH or PHOTOBAC may be changed while remaining a derivative.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name PHOTOBAC.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a NIR photosensitizer and, accordingly, the identification/description is indefinite.  Clarification and/or amendment is required.
Regarding claim 4, the first line recites “the administration”.  There is insufficient antecedent basis for this limitation in the claim as there are two administering steps previously defined.  Thus, it is unclear which administration the claim is referring to.  Does applicant intend to claim that the administration of the chemotherapy agent is performed after the administration of the NIR photosensitizer?  Clarification and/or amendment is required.  
Claim 7 recites the limitation “the visualization is carried using fluorescence imaging”.  This limitation is confusing because it is unclear how imaging is carried.  Does applicant intend to claim that the visualization is via fluorescence imaging?  Clarification and/or amendment is required.  
Claim 11 recites the limitation "the effective amount of chemotherapy agent".  There is insufficient antecedent basis for this limitation in the claim as “an effective amount of chemotherapy agent” is not previously defined in the claims.  Amending the limitation to instead recite “the sub-therapeutic effective amount of chemotherapy agent” would obviate this rejection.  Clarification and/or amendment is required.  
Claim 15 recites the limitation “the NIR photosensitizer(s) and chemotherapy agent(s)”.  There is insufficient antecedent basis for this limitation in the claim as “a NIR photosensitizer(s) and a chemotherapy agent(s)” is not previously defined in the claims.  Amending the limitation to instead recite “the one or more NIR photosensitizer and one or more chemotherapy agent” would obviate this rejection.  Clarification and/or amendment is required.  
Claim 15 recites the limitation “the NIR photosensitizer(s) and chemotherapy agent(s)”.  The use of parentheses is confusing because it is unclear if the subject matter within the parentheses are exemplary or limiting.  Amending the limitation to instead recite “the one or more NIR photosensitizer and one or more chemotherapy agent” would obviate this rejection.  Clarification and/or amendment is required.  
The dependent claim falls therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites the limitation “wherein the effective amount of chemotherapy agent is a sub-therapeutic amount”.  However, claim 1 already requires “a sub-therapeutic effective amount of a chemotherapy agent”.  Thus, claim 10 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Damianov et al. (from IDS; 1994 Anti-Cancer Drugs 5: 298-304; “Damianov”) in view of Snyder et al. (from IDS; 2003 Cancer Res. 63: 8126-8131; “Snyder”) and Korbelik et al. (from IDS; 2001 Photochem. Photobiol. 73: 403-409; “Korbelik”). 
Damianov teaches a method of treating invasive bladder tumors in a human patient comprising: administering a chemotherapy agent comprising cisplatin to the patient, then administering BCG vaccine to the patient (Abstract; Fig. 1; Tables 2 and 3; and p 299).  The combination treatment showed anti-tumor activity, relatively low recurrence rate and comparatively good tolerance (Abstract; and p 304).
Damianov does not teach wherein the method further comprises administering a NIR photosensitizer such as HPPH.
Snyder teaches a method of treating cancer comprising: performing photodynamic therapy (PDT) by administering the photosensitizer HPPH and activating the HPPH with light of 665 nm (Ref 6 of Snyder; Henderson et al. 1997 Cancer Res. 57: 4000-4007, from IDS); administering the chemotherapy agent Doxil (liposomally encapsulated doxorubicin) and the perfusion marker fluorescein; imaging the fluorescein in the tumor via fluorescence imaging; surgically removing the tumor; and imaging the Doxil in the tumor via fluorescence imaging (Abstract; p 8126-8128; and Fig. 2 and 3).  The PDT treatment enhances the delivery and efficacy of cancer therapies such as Doxil (Abstract).
Korbelik teaches a method of treating cancer comprising: performing photodynamic therapy (PDT) by administering a photosensitizer; activating the photosensitizer with light of 630-732 nm; and administering BCG vaccine (Abstract; p 404; and Fig. 1-4).  Korbelik tested six different photosensitizers, and irrespective of the type of photosensitizer used, the optimized BCG protocols improved the cure rate of PDT-treated tumors (Abstract; and p 407, right col).  Both PDT and BCG vaccine treatment modalities are established for the treatment of superficial bladder carcinomas (Abstract).  Using PDT in conjunction with BCG treatment may result in improved cure rates and reduce the incidence of bladder tissue damage by using protocols with less BCG instillations and decreased doses of photosensitizer-light combinations for PDT.  As these two modalities show beneficial interaction even with delayed BCG treatment, this can be exploited for limiting the adverse inflammatory damage of bladder tissue that may arise with simultaneous application of PDT and BCG (p 408).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method steps of Snyder and Korbelik into the method of Damianov to include performing PDT by administering a photosensitizer such as HPPH and activating the HPPH with light of 665 nm, before administering the chemotherapy agent comprising cisplatin and the BCG vaccine (reads on administration of a pharmaceutical composition and kit of photosensitizer, chemotherapy agent, and BCG vaccine), as well as imaging the tumor via fluorescence imaging and surgically removing the tumor. A person of ordinary skill in the art would have been motivated to make these modifications because the PDT would provide the advantages of (1) enhancing the delivery and efficacy of the chemotherapy agent, as suggested by Snyder, and (2) improving cure rates and reduce the incidence of bladder tissue damage, as suggested by Korbelik.  A person of ordinary skill in the art reasonably would have expected success because methods of treating cancer by: administering chemotherapy agent and BCG vaccine were known, as taught by Damianov; administering PDT and chemotherapy were known, as taught by Snyder; and administering PDT and BCG vaccine were known, as taught by Korbelik.  Thus, there would have been a reasonable expectation of success of treating cancer by administering all of PDT, chemotherapy, and BCG vaccine.
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the time period between administration of each of PDT, chemotherapy agent, and BCG vaccine.  The time period between administration is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal time period between administration needed to achieve the desired results.  As noted in Korbelik, PDT and BCG show beneficial interaction even with delayed BCG treatment, and this can be exploited for limiting the adverse inflammatory damage of bladder tissue that may arise with simultaneous application of PDT and BCG.  Thus one of ordinary skill would adjust the time period between administration of each of PDT, chemotherapy agent, and BCG vaccine in order to achieve the beneficial interaction of treatments but limit the adverse inflammatory damage of bladder tissue that may arise with simultaneous application of treatments.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the time periods between administration of each of PDT, chemotherapy agent, and BCG vaccine would have been obvious before the effective filing date of the claimed invention.  It is established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the administered dose of each of PDT, chemotherapy agent, and BCG vaccine.  The administered dose is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal administered dose needed to achieve the desired results.  As noted in Korbelik, using PDT in conjunction with BCG treatment may result in improved cure rates and reduce the incidence of bladder tissue damage by using protocols with less BCG instillations and decreased doses of photosensitizer-light combinations for PDT.  Thus one of ordinary skill would adjust the administered dose of each of PDT, chemotherapy agent, and BCG vaccine in order to achieve improved cure rates and reduced bladder tissue damage by using less instillations and decreased doses.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the administered dose of each of PDT, chemotherapy agent, and BCG vaccine would have been obvious before the effective filing date of the claimed invention.  It is established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618